1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10
11
12    CASEY EDWARD MURDOCK,                      Case No. 2:19‐cv‐01413‐RSWL (SHK)

13                                Petitioner,
                                                 ORDER ACCEPTING FINDINGS AND
14                       v.                      RECOMMENDATION OF UNITED STATES
                                                 MAGISTRATE JUDGE
15    FELIPE MARTINEZ, JR.,
16                                Respondent.
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
19   Motion to Dismiss, the relevant records on file, and the Report and
20   Recommendation of the United States Magistrate Judge. No objections have
21   been filed. The Court accepts the findings and recommendation of the Magistrate
22   Judge.
23         IT IS THEREFORE ORDERED that the Petition be DENIED and that Judgment
24   be entered dismissing this action with prejudice.
25
26   Dated: August 29, 2019
                                           /s/ RONALD S.W. LEW
27                                         HONORABLE RONALD S.W. LEW
                                           United States District Judge
28
